155-/5"
                                           ELECTRONIC RECORD


                                                                               Delivery of Marihuana to minor &
                                                                               possession of controlled substance
  COA #       10-14-00048-CR                                  ui-rtiNit:       with intent to clehver



  STYLE:      Ginnie Fay Roberts v. The State of Texas        COUNTY:          Johnson


  TRIAL COURT:               413th District Court                                                       MOTION
  TRIAL COURT #:             F47843                              FOR REHEARING IS:
  TRIAL COURT JU DGE:        Hon. William C. Bosworth Jr.        DATE:
  DISPOSITION:        Affirimed                                 JUDGE:




  DATE:         January 8,   2015

  JUSTICE:      Chief Justice Gray         PC
  PUBLISH:                                 DNP:     X~

  CLK RECORD:         February 28, 2014                     SUPP CLK RECORD:
  RPT RECORD:         June 11, 2014                         SUPP RPT RECORD:
  STATE BR:           October 3, 2014                       SUPP BR:
  APPBR:              August 12, 2014                       PROSE BR:




                                   IN THE COURT OF CRIMINAL APPEALS


  ELECTRONIC RECORD                                               CCA#                     uy-zr
            PROSE                     Petition                         Disposition:

  FOR DISCRETIONARY REVIEW IN CCA IS:                                  DATE:

                                                                       JUDGE:

  DATE:       &6£/7l                v-r                                SIGNED:                           PC:

 JUDGE:          f{*t                                                  PUBLISH:                         DNP:




                      MOTION FOR REHEARING IN                          MOTION FOR STAY OF MAN DATE IS:

 CCA IS:.                     ON                                                                   ON

 JUDGE:                                                                JUDGE:

  f>«D         5H            PETITION
FOR DISCRETIONARY REVIEW




               JUDGE